NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
               citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                         04-1225
                                 (Serial No. 07/636,839)

                                IN RE BRUCE BEASLEY

                             ________________________

                             DECIDED: December 7, 2004
                             ________________________


Before LOURIE, Circuit Judge, ARCHER, Senior Circuit Judge, and DYK, Circuit Judge.

Opinion for the court filed by Circuit Judge LOURIE. Dissenting opinion filed by Circuit
Judge DYK.

LOURIE, Circuit Judge.

      Bruce Beasley appeals from the decision of the United States Patent and

Trademark Office (“PTO”) Board of Patent Appeals and Interferences affirming the

rejection of claims 1-6 of U.S. Patent Application 07/636,839 as obvious under

35 U.S.C. § 103. Ex parte Beasley, Appeal No. 2001-2202, Paper No. 38 (B.P.A.I. Aug.

29, 2002) (“Decision on Appeal”); Ex parte Beasley, Appeal No. 2001-2202, Paper No.

40 (B.P.A.I. Oct. 27, 2003) (“Decision on Request for Rehearing”). Because the Board’s

key factual findings relating to its obviousness analysis are not supported by substantial

evidence, the Board erred in concluding that the claims would have been obvious as a

matter of law. We accordingly vacate and remand.
                                     BACKGROUND

       On January 2, 1991, Beasley filed U.S. Patent Application 07/636,839 directed to

the generation of images or markings on a video display screen using a light pen, so as

to point to or otherwise indicate information of interest. Representative claim 1 recites:

           1. In a system for forming an image on a display screen scanned in
       frames by a beam:
              a light pen movable relative to the screen and having a light
       sensing element for providing a signal when the position of the light pen
       coincides with the position of the beam,
              a memory having a plurality of addressable storage locations,
              means for mapping the display screen into the memory on a point-
       by-point basis by sequentially addressing the memory locations in
       synchronization with the position of the beam to provide a one-to-one
       correspondence between the memory locations and the points on the
       screen,
              means responsive to the signal from the light pen for writing data
       into the memory at locations corresponding to the position of the light pen
       on the screen during successive frames,
              means for reading the data out of the memory locations as they are
       addressed, and
              means responsive to the data read out of the memory for producing
       an image corresponding to the points where the light pen is positioned
       during successive frames.

(emphases and paragraphing added).

       Previously, the ’839 application had been the subject of an appeal to this court,

which affirmed the rejection of claims 1-6 under 35 U.S.C. §§ 102 and 103 in view of

U.S. Patent 3,832,485 (“Pieters”). In re Beasley, No. 99-1055, 1999 WL 515480 (Fed.

Cir. July 20, 1999) (nonprecedential) (“Beasley I”).1 Beasley thereafter filed a Continued

Prosecution Application, in which he amended independent claims 1 and 4 to



       1
              In Beasley I, claims 1, 3, 4, and 6 had been rejected as being anticipated
by Pieters, and claims 2 and 5 had been rejected as being obvious in view of the same.
Beasley I, 1999 WL 515480 at **1. Pieters is directed to an apparatus for creating
delineations on images using, inter alia, a light pen. Pieters, abstract.



04-1225                                      2
specifically include the feature of “mapping the display screen into the memory on a

point-by-point basis . . . to provide a one-to-one correspondence” between the memory

locations and the points on the screen (hereinafter referred to as the “point-by-point

mapping limitation”).2

       Observing that Pieters, by itself, did not disclose the point-by-point mapping

limitation, the examiner rejected the amended claims for obviousness under

§ 103 in view of Pieters combined with either one of U.S. Patent 3,973,245 (“Belser”) or

U.S. Patent 4,847,604 (“Doyle”).3        The examiner cited Belser and Doyle as each

disclosing “a conventional bit map memory mapping a display screen into the memory

on a point by point basis,” and that “it would have been obvious to one of ordinary skill

in the art to substitute Belser’s [or Doyle’s] bit map memory” for the content addressable

memory     (“CAM”)       used   in   Pieters.   Jan.   7,   2000   Office   Action   at   2-3.

A skilled artisan would have been motivated to make such a combination, alleged the

examiner, “because image data stored in the bit map format can be read out rapidly.” Id.



       2
               In the prior appeal, Beasley argued that the point-by-point mapping
limitation was to be read into independent claims 1 and 4, in an attempt to avoid
anticipation by Pieters. The court in Beasley I concluded that the language of the
claims was not sufficiently narrow to require this limitation to be read therein, and
consequently affirmed the anticipation rejection. Beasley I, 1999 WL 515480 at **3.
After amending the claims to expressly recite the point-by-point mapping limitation,
Beasley is now before us again. Although the point-by-point mapping limitation is cast
in means-plus-function form, see 35 U.S.C. § 112, ¶ 6 (2000), the parties do not dispute
whether any of the cited references discloses an equivalent structure. Accordingly, we
need not identify or consider the structures in Beasley’s application that correspond to
that function.
        3
               Belser concerns a method and apparatus for “converting information in
coded form into a dot matrix or raster form,” Belser, col. 2, ll. 22-24, and presents in
considerable detail an algorithm for reformatting data. Belser, col. 5, l. 23 through col.
9, l. 20. Doyle is directed to a system that allows a user to point to a feature on an
image and cause descriptive information (e.g., text or a magnified view) to appear.
Doyle, col. 11, l. 13 through col. 12, l. 18.


04-1225                                         3
       Beasley responded that the examiner had failed to establish a prima facie case

of obviousness because replacing the CAM in Pieters with the memories in Belser and

Doyle would require “a complete restructuring” of the system shown in Pieters, which

was “not within the purview of obviousness.” Apr. 6, 2000 Resp. to Office Action at 2.

Arguing that the cited references failed to provide any motivation for the combination,

Beasley stressed that the examiner’s suggestion for the substitution “appear[ed] to be

based entirely on applicant’s own disclosure” in an attempt to “piece together” the prior

art so as to render the claimed invention obvious. Id. Beasley criticized the rationale

proffered by the examiner—that “data stored in a bit map format can be read out

rapidly”—as “fall[ing] far short of the necessary motivation for the combination.” Id.

       The examiner rejected Beasley’s arguments in a final office action, by repeating

the substance of the Jan. 7, 2000 Office Action, and by further alleging that it was “well

known in [the] computer display art to substitute a bit map memory for a conventional

memory such as the memory used by Pieters.”           Jun. 14, 2000 Office Action at 4.

Insisting that the “advantage of using . . . bit map memory over . . . conventional

memory [was] well recognized,” the examiner listed three advantages: (1) increasing the

display rate; (2) ensuring proper correlation of image locations with display locations;

and (3) minimizing data processing and storage requirements. Id. In view of those “well

recognized” advantages, reasoned the examiner, “it would have been obvious to one of

ordinary skill” to make the substitution. Id. at 5.




04-1225                                       4
      Beasley appealed the final rejection to the Board, reiterating his arguments

against obviousness. The Board agreed with the examiner’s reasoning and affirmed4

the rejection of claims 1-6.5 Decision on Appeal at 8. The Board found that the cited

references suggested to skilled artisans “that if more rapid readout of image data is

desired, the bit map memory, rather than the CAM of Pieters, should be employed.” Id.

at 5-6. With respect to Beasley’s restructuring argument, the Board stated that “the

artisan skilled in the image display and memory arts would have been well aware of the

restructuring” involved when making the substitution. Id. at 6. Disagreeing with Beasley

that the examiner’s proposed substitution of one memory type for another was

“unsupported,” the Board reasoned that the “artisan would clearly have understood,

from the applied references, the different types of memories available (CAM versus bit

map), and their comparative advantages, and would have chosen implementation of

one over the other for the advantages sought.”        Id.   Concluding that the examiner

established a prima facie case of obviousness, the Board sustained the rejection of

claims 1-6.

      Beasley filed a request for reconsideration, which the Board denied. Decision on

Request for Rehearing at 5. Beasley timely appealed the Board’s decision to this court,

and we have jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).



      4
               To the extent the Board adopted the examiner’s position as its own, we
shall refer to the examiner’s findings and conclusions as those of the Board. See In re
Paulsen, 30 F.3d 1475, 1478 n.6 (Fed. Cir. 1994).
        5
               Our discussion will focus on independent claim 1, and, in particular, the
point-by-point mapping limitation. The only other independent claim is claim 4, which is
directed to a method, but is otherwise similar to independent claim 1 in all material
respects. Since Beasley has not made separate patentability arguments for claim 4, or
for any of the dependent claims, those claims will stand or fall together with claim 1. See
In re Kaslow, 707 F.2d 1366, 1376 (Fed. Cir. 1983).


04-1225                                     5
                                       DISCUSSION

       A claimed invention may be found to have been obvious “if the differences

between the subject matter sought to be patented and the prior art are such that the

subject matter as a whole would have been obvious at the time the invention was made

to a person having ordinary skill in the art to which said subject matter pertains.”

35 U.S.C. § 103(a) (2000). Whether an invention would have been obvious under

§ 103 is a question of law based on underlying findings of fact. In re Kotzab, 217 F.3d

1365, 1369 (Fed. Cir. 2000). We review the Board’s legal conclusion of obviousness de

novo, and its underlying factual determinations for substantial evidence. In re Gartside,

203 F.3d 1305, 1316 (Fed. Cir. 2000). Substantial evidence is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id. at 1312

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

       On appeal, Beasley urges reversal on the basis that the record does not support

the Board’s determination that the examiner established a prima facie case of

obviousness. For a prima facie case of obviousness to exist, there must be “some

objective teaching in the prior art or . . . knowledge generally available to one of ordinary

skill in the art [that] would lead that individual to combine the relevant teachings of the

references.”   In re Fine, 837 F.2d 1071, 1074 (Fed. Cir. 1988).           “The motivation,

suggestion or teaching may come explicitly from statements in the prior art, the

knowledge of one of ordinary skill in the art, or, in some cases the nature of the problem

to be solved.” Kotzab, 217 F.3d at 1370.

       The presence or absence of a motivation to combine references is a question of

fact, In re Dembiczak, 175 F.3d 994, 1000 (Fed. Cir. 1999), which is evaluated under




04-1225                                      6
the substantial evidence standard. Gartside, 203 F.3d at 1316. Beasley contends that

we have before us a case of impermissible hindsight reconstruction, in which the

examiner’s finding of a motivation to substitute the memory used in either Belser or

Doyle for the CAM in Pieters rests on generalized statements of advantages without

regard to the desirability or the feasibility of modifying Pieters. Given the “subtle but

powerful attraction of a hindsight-based obviousness analysis,” we require a “rigorous

application of the requirement for a showing of the teaching or motivation to combine

prior art references.” Dembiczak, 175 F.3d at 999. This is consonant with the obligation

of the Board to develop an evidentiary basis for its factual findings to allow for judicial

review under the substantial evidence standard that is both deferential and meaningful.

See In re Lee, 277 F.3d 1338, 1344 (Fed. Cir. 2002).

       In evaluating the Board’s finding of motivation, we look to the record, for “all of

the relevant information upon which the Board relied in rendering its decision.”

Gartside, 203 F.3d at 1314. “That record, when before us, is closed, in that the Board’s

decision must be justified within the four corners of that record.” Id. For the purposes of

the present appeal, the record indicates that there have been no less than five

occasions, since the filing of the Continued Prosecution Application with the amended

claims, on which the Board and the examiner have had the opportunity to develop a

factual record that establishes substantial evidence of a motivation to combine Pieters

with either Belser or Doyle. They failed to do so in each instance. Our review of (1) the

Jan. 7, 2000 Office Action; (2) the Jun. 14, 2000 Office Action; (3) the Feb. 13, 2001

Examiner’s Answer; (4) the Decision on Appeal; and (5) the Decision on Request for

Rehearing reveals that the assertions pertaining to the advantages of one type of




04-1225                                     7
memory over another that had been advanced by the examiner and the Board for the

express purpose of showing motivation for the proposed substitution have been set

forth without any supporting citations to relevant portions of either Pieters, Belser,

Doyle, or any other authority.

       For example, the examiner’s allegation in the Jan. 7, 2000 Office Action that

“image data stored in the bit map format can be read out rapidly” has been repeated

axiomatically throughout the record in justifying the replacement of the CAM in Pieters.

Neither the Board nor the examiner has identified in the record any source of

information—either from the references cited or otherwise—from which they base their

comparison of the relative speed advantages of “bit map memories” over CAMs.

Similarly, the assertion in the Jun. 14, 2000 Office Action that the “advantage of using . .

. bit map memory over . . . conventional memory is well recognized” appears

unaccompanied by any indication of its origins.6

       In adopting the examiner’s position, the Board made no effort to substantiate the

examiner’s assertions by invoking any identifiable authority. Instead, the Board relied

on the examiner’s and its own knowledge as skilled artisans. For example, the Board

claimed that “the secondary references” suggested to skilled artisans “that if more rapid

readout of image data is desired, the bit map memory, rather than the CAM of Pieters,



       6
               While the abstract of Doyle was cited for the proposition that the use of “bit
map memory” ensures proper correlation of image locations with display locations, and
minimizes data processing and storage requirements, a closer inspection of Doyle
reveals that these “advantages” arise out of a specific arrangement for encoding image
information, rather than from any intrinsic characteristic of “bit map memories” in
general. Doyle, col. 4, ll. 15-19 (“[T]he advantages . . . stem from encoding information
about a video image as a pixel bit map and a color map in which the addresses or
indices of the color map are correlated with the addresses or pointers to strings of
descriptive information about predefined features of the video image.”).


04-1225                                      8
should be employed.” Decision on Appeal at 5-6. Similarly, in dismissing Beasley’s

restructuring argument, the Board alleged that a skilled artisan would have been “well

aware” of the restructuring involved. Id. at 6. Under the MPEP provisions7 in effect at

the time, such generalized claims of what “the secondary references” teach and of what

the skilled artisan would have been “well aware” fail to satisfy the level of specificity that

is required. Cf. Kotzab, 217 F.3d at 1371 (“[P]articular findings must be made as to the

reason the skilled artisan, with no knowledge of the claimed invention, would have

selected these components for combination in the manner claimed.”).              The MPEP

provides guidelines for relying on official notice and personal knowledge, which the

examiner did not follow in this case:

               The rationale supporting an obviousness rejection may be based
       on common knowledge in the art or “well-known” prior art. The examiner
       may take official notice of facts outside of the record which are capable
       of instant and unquestionable demonstration as being “well-known”
       in the art. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420
       (CCPA 1970) . . .
               ...
               When a rejection is based on facts within the personal knowledge
       of the examiner, the data should be stated as specifically as possible, and
       the facts must be supported, when called for by the applicant, by an
       affidavit from the examiner. Such an affidavit is subject to contradiction or
       explanation by the affidavits of the applicant and other persons. See 37
       CFR 1.104(d)(2).
               ...
               For further views on official notice, see In re Ahlert, 424 F.2d 1088,
       1091, 165 USPQ 418, 420-421 (CCPA 1970) (“[A]ssertions of technical
       facts in areas of esoteric technology must always be supported by citation
       of some reference work” and “allegations concerning specific ‘knowledge’



       7
                The Manual of Patent Examining Procedure (“MPEP”) is commonly relied
upon by patent examiners on procedural matters. Litton Sys., Inc. v. Whirlpool Corp.,
728 F.2d 1423, 1439 (Fed. Cir. 1984). “While the MPEP does not have the force of law,
it is entitled to judicial notice as an official interpretation of statutes or regulations as
long as it is not in conflict therewith.” Molins PLC v. Textron, Inc., 48 F.3d 1172, 1180
n.10 (Fed. Cir. 1995).


04-1225                                       9
       of the prior art, which might be peculiar to a particular art should also be
       supported.” . . .

MPEP § 2144.03 (7th ed. 1998) (emphases added); see also MPEP § 2144.03 (7th ed.,

rev. 1, 2000).   Certainly, the relative speed advantages of CAMs vis-à-vis “bitmap

memories” and the feasibility of substituting one for the other can hardly be described

as a fact that is of “instant and unquestionable demonstration” for the purpose of taking

official notice unsupported by any citation.

       The record reflects that the examiner and the Board have managed to find

motivation for substituting one type of memory for another without providing a citation of

any relevant, identifiable source of information justifying such substitution.        The

statements made by the Examiner, upon which the Board relied, amount to no more

than conclusory statements of generalized advantages and convenient assumptions

about skilled artisans. At least under the MPEP then in effect, such statements and

assumptions are inadequate to support a finding of motivation, which is a factual

question that cannot be resolved on “subjective belief and unknown authority.” Lee, 277

F.3d at 1344. Under such circumstances, with respect to core factual findings, “the

Board must point to some concrete evidence in the record in support” of them, rather

than relying on its assessment of what is “well recognized” or what a skilled artisan

would be “well aware.” In re Zurko, 258 F.3d 1379, 1385-86 (Fed. Cir. 2001). “To hold

otherwise would render the process of appellate review for substantial evidence on the

record a meaningless exercise.” Id. at 1386 (citing Baltimore & Ohio R.R. Co. v.

Aberdeen & Rockfish R.R. Co., 393 U.S. 87, 91-92 (1968)).

       The PTO, perhaps realizing the deficiencies in the record in this regard, provides

numerous citations in its brief to specific passages in Pieters, Belser, and Doyle in a



04-1225                                        10
valiant attempt to muster substantiation for the Board’s findings. We cannot consider

such post hoc attempts at bolstering the record in our review for substantial evidence.

Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962) (“[C]ourts may

not accept appellate counsel’s post hoc rationalization for agency action.”). Our review

must be limited to those grounds relied on and articulated by the Board; otherwise, the

applicant may be deprived of a fair opportunity to support his position. See Lee, 277

F.3d at 1345; see also SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (“[T]he court is

powerless to affirm the administrative action by substituting what it considers to be a

more adequate or proper basis.”).



                                    CONCLUSION

       For the above reasons, we conclude that the Board’s determination that

Beasley’s claimed invention would have been obvious in view of the combination of

Pieters with either Belser or Doyle is not supported by substantial evidence.

Accordingly, we vacate the Board’s decision and remand for further proceedings not

inconsistent with this opinion.




04-1225                                   11
                       NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                         is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                          04-1225
                                  (Serial No. 07/636,839)

                                  IN RE BRUCE BEASLEY


DYK, Circuit Judge, dissenting.

      I respectfully dissent. Under our decision in Lee the Board may not rely on

common knowledge and common sense in rejecting a claim as obvious. In re Lee, 277

F.3d 1338, 1344-45 (Fed. Cir. 2002).        But both the examiner and the Board are

presumed to be skilled in the art, id. at 1345, as the majority recognizes, ante at 8.

They may properly rely on that knowledge in making rejections for obviousness, but

“when they rely on what they assert to be general knowledge to negate patentability,

that knowledge must be articulated and placed on the record.” Lee, 277 F.3d at 1345.

      That is exactly what the examiner and Board have done here.                The patent

examiner rejected Beasley’s claims as obvious over Pieters in view of either Besler or

Doyle, finding a motivation to combine in the fact that “image data stored in the bit map

format can be read out rapidly.”     Jan. 7, 2000 Office Action at 2.          The examiner

sustained his rejection in the subsequent Office Action and specifically addressed

Beasley’s argument that there was no motivation to combine. The examiner noted that

“[t]he advantage of using the bit map memory over the conventional memory is well

recognized” and listed three advantages: (1) increasing the display rate; (2) ensuring

proper correlation of image locations with display locations; and (3) minimizing data

processing and storage requirements. June 14, 2000 Office Action at 4. The Board
agreed with the reasoning of the examiner and further found that an “artisan skilled in

the image display and memory arts would have been well aware of the restructuring and

manners of address which would need to be changed in order to substitute one type of

memory for another.” Ex parte Beasley, Appeal No. 2001-2202, Paper No. 38, at 6

(B.P.A.I. Aug. 29, 2002). I see no error in the Board’s reliance on the PTO’s own

specialized knowledge. The effect is merely to create a prima facie case, and to shift

the burden to the patent applicant. Here the applicant did not refute the factual findings

of the Board and the patent examiner, but merely offered lawyer argument to contradict

the Board’s findings. Under these circumstances the application was properly rejected.

      With this said, I agree that the MPEP provision in effect at the time is not a model

of clarity and can be read as recognizing only a very limited scope for the use of the

PTO’s expertise.    MPEP § 2144.03 (7th ed. 1998).        However, the current version

appears to allow greater latitude. MPEP § 2144.03 (8th ed., rev. 2, 2004). In future

cases, where the PTO has provided us with an interpretation of the new MPEP

provisions, we will need to address the extent to which the new version of the MPEP

gives the PTO greater scope to rely on its own expert knowledge.




04-1225                                 2